This opinion will be unpublished and
                       may not be cited except as provided by
                       Minn. Stat. § 480A.08, subd. 3 (2014).

                            STATE OF MINNESOTA
                            IN COURT OF APPEALS
                                  A14-1939

                                 Troy K. Scheffler,
                                    Appellant,

                                        vs.

                    Minnesota Department of Human Services,
                                 Respondent,

                                  Anoka County,
                                   Respondent.

                                Filed July 27, 2015
                                     Affirmed
                                 Schellhas, Judge

                           Anoka County District Court
                            File No. 02-CV-13-4057

Peter J. Nickitas, Peter J. Nickitas Law Office, LLC, Minneapolis, Minnesota (for
appellant)

Lori Swanson, Attorney General, Anne Fuchs, Assistant Attorney General, St. Paul,
Minnesota (for respondent Department of Human Services)

Anthony C. Palumbo, Anoka County Attorney, Andrew T. Jackola, Assistant County
Attorney, Anoka, Minnesota (for respondent Anoka County)

      Considered and decided by Bjorkman, Presiding Judge; Schellhas, Judge; and

Stauber, Judge.
                        UNPUBLISHED OPINION

SCHELLHAS, Judge

      Appellant challenges the termination of his MinnesotaCare medical coverage

following his receipt of Social Security Disability Insurance (SSDI) payments and

resulting eligibility for Medicare coverage. Because the district court did not err by

granting summary judgment for respondents, we affirm.

                                        FACTS

      Appellant Troy K. Scheffler suffers from agoraphobia with panic disorder. While

receiving medical coverage through MinnesotaCare, Scheffler began to receive SSDI

payments. Due to his receipt of SSDI payments, Scheffler became eligible for medical

coverage through Medicare and was enrolled automatically in Medicare. Consequently,

Scheffler became ineligible for coverage through MinnesotaCare under federal and state

law. Respondent Anoka County (the county), acting on behalf of respondent Minnesota

Department of Human Services (the department), therefore terminated Scheffler’s

MinnesotaCare coverage. Scheffler’s premiums and out-of-pocket medical costs

increased through Medicare, and he enrolled in Medical Assistance for Employed

Persons with Disabilities (MAEPD) to mitigate the cost increase. But the medical costs

for which Scheffler is now responsible are still higher than when he was enrolled in

MinnesotaCare. Additionally, he must earn more than $65 per month to remain eligible

for MAEPD.

      Scheffler challenged the termination of his MinnesotaCare coverage before a

human services judge (HSJ), arguing that his ineligibility for MinnesotaCare is due to his


                                            2
disability and therefore constitutes discrimination. The HSJ recommended that the

Minnesota Commissioner of Human Services (the commissioner) affirm the termination

of Scheffler’s MinnesotaCare coverage, concluding that no dispute existed about

Scheffler’s eligibility for Medicare and consequent ineligibility for MinnesotaCare. The

commissioner adopted the HSJ’s recommendation and explained that the HSJ “does not

have authority to make [a] ruling on constitutional issues, or alleged discrimination of

law.”

        Scheffler appealed the commissioner’s decision to district court and moved for

summary judgment. Two weeks before the summary-judgment hearing, the county filed a

memorandum opposing Scheffler’s motion and requesting that summary judgment be

granted in the county’s favor. The court determined that Scheffler did not establish a

prima facie case of disability discrimination and was not requesting a reasonable

accommodation. The court affirmed the commissioner’s decision and granted summary

judgment to the county.

        This appeal follows.

                                   DECISION

                                           I.

        Scheffler argues that the grant of summary judgment to the county must be

reversed because the county filed, and served by mail, its request for summary judgment




                                           3
only 14 days before the summary-judgment hearing.1 “No [dispositive] motion shall be

heard until the moving party . . . serves the [specified] documents on all opposing counsel

and self-represented litigants and files the documents with the court administrator at least

28 days prior to the hearing . . . .” Minn. R. Gen. Pract. 115.03(a); see also Minn. R. Civ.

P. 56.03 (stating that “[s]ervice and filing of [a summary-judgment] motion shall comply

with the requirements of Rule 115.03 of the General Rules of Practice for the District

Courts, provided that in no event shall the motion be served less than ten days before the

time fixed for the hearing”).

       The district court had discretion to modify the time limit in the general rules. See

Minn. R. Gen. Pract. 115.01(b) (“The time limits in this rule are to provide the court

adequate opportunity to prepare for and promptly rule on matters, and the court may

modify the time limits, provided, however, that in no event shall the time limited be less

than the time established by Minn. R. Civ. P. 56.03.”); Minn. R. Gen. Pract. 115.07

(stating that “if the interests of justice . . . require, the court may waive or modify the time

limits established by this rule”); Pfeiffer v. Allina Health Sys., 851 N.W.2d 626, 636 n.7

(Minn. App. 2014) (stating that the general rules of practice “may be relaxed or modified

in furtherance of justice,” and enforcement of local rules “is left to the discretion of the

district court” (quotation omitted)), review denied (Minn. Oct. 14, 2014).

       Additionally, upon consideration of Scheffler’s summary-judgment motion, the

district court had authority to enter summary judgment in favor of the county, which the

1
  The county included its request for summary judgment in a memorandum that it filed
with the court, along with an attorney’s affidavit, in response to Scheffler’s motion for
summary judgment.

                                               4
county sought in response to Scheffler’s summary-judgment motion. “Judgement shall be

rendered forthwith if the pleadings, depositions, answers to interrogatories, and

admissions on file, together with the affidavits, if any, show that there is no genuine issue

as to any material fact and that either party is entitled to a judgment as a matter of law.”

Minn. R. Civ. P. 56.03. We conclude that the district court did not err by granting

summary judgment for the county even though the county did not adhere strictly to the

time requirements of Minn. R. Gen. Pract. 115.03(a). See Benigni v. Cnty. of St. Louis,

585 N.W.2d 51, 53−54 (Minn. 1998) (upholding summary judgment although motion

was served by mail 12 days before hearing); see also Wikert v. N. Sand and Gravel, Inc.,

402 N.W.2d 178, 182−83 (Minn. App.1987) (upholding summary judgment although

motion was served by mail eight days before hearing when no material facts were in

dispute, judgment and opposing party was not prejudiced), review denied (Minn. May 18,

1987).

                                             II.

         A district court must grant summary judgment if, based on the entire record before

the court, there are no genuine issues of material fact and either party is entitled to

judgment as a matter of law. Minn. R. Civ. P. 56.03. An appellate court reviews a grant

of summary judgment de novo to determine whether any genuine issues of material fact

exist and whether the district court erred in applying the law. Larson v. Nw. Mut. Life Ins.

Co., 855 N.W.2d 293, 299 (Minn. 2014). The application of statutes to undisputed facts is

a legal conclusion that is reviewed de novo. Anderson v. Christopherson, 816 N.W.2d
626, 630 (Minn. 2012).


                                             5
       MinnesotaCare was “established to promote access to appropriate health care

services” for “eligible persons.” Minn. Stat. § 256L.02, subds. 1, 2 (2014). To be eligible

for MinnesotaCare, an “individual must not have minimum essential health coverage,”

and “an applicant or enrollee who is entitled to Medicare Part A or enrolled in Medicare

Part B coverage . . . is considered to have minimum essential health coverage.” Minn.

Stat. § 256L.07, subd. 3 (2014). “An applicant or enrollee who is entitled to premium-

free Medicare Part A may not refuse to apply for or enroll in Medicare coverage to

establish eligibility for MinnesotaCare.” Id., subd. 3(b). Scheffler concedes that he is

entitled to “minimum essential health coverage” through Medicare and is therefore

ineligible for medical coverage through MinnesotaCare under the language of section

256L.07, subdivision 3. But he argues that the denial of coverage through MinnesotaCare

constitutes disability discrimination because he is eligible for Medicare due to his

disability and receipt of SSDI payments.

       No prima facie case of disability discrimination

       Scheffler argues that he has been subjected to disability discrimination in violation

of the Americans with Disabilities Act (ADA), the Rehabilitation Act, and the Minnesota

Human Rights Act (MHRA). Under the ADA, “no qualified individual with a disability

shall, by reason of such disability, be excluded from participation in or be denied the

benefits of the services, programs, or activities of a public entity, or be subjected to

discrimination by any such entity.” 42 U.S.C. § 12132 (2012). Under the Rehabilitation

Act, “[n]o otherwise qualified individual with a disability in the United States . . . shall,

solely by reason of her or his disability, be excluded from the participation in, be denied


                                             6
the benefits of, or be subjected to discrimination under any program or activity receiving

Federal financial assistance.” 29 U.S.C. § 794(a) (2012). And under the MHRA:

                       It is an unfair discriminatory practice to discriminate
              against any person in the access to, admission to, full
              utilization of or benefit from any public service because of
              . . . disability . . . or to fail to ensure physical and program
              access for disabled persons unless the public service can
              demonstrate that providing the access would impose an undue
              hardship on its operation.

Minn. Stat. § 363A.12, subd. 1 (2014).

       To make a prima facie case of disability discrimination, “a plaintiff must show:

(1) he is a person with a disability as defined by statute; (2) he is otherwise qualified for

the benefit in question; and (3) he was excluded from the benefit due to discrimination

based upon disability.” Randolph v. Rodgers, 170 F.3d 850, 858 (8th Cir. 1999) (applying

test to claim of disability discrimination in violation of ADA and Rehabilitation Act); see

Sonkowsky ex rel. Sonkowsky v. Bd. of Educ., 327 F.3d 675, 678 (8th Cir. 2003)

(applying test to claim of disability discrimination in violation of MHRA); see also

Somers v. City of Minneapolis, 245 F.3d 782, 788 (8th Cir. 2001) (“Claims under the

MHRA are analyzed the same as claims under the ADA.”); Layton v. Elder, 143 F.3d
469, 472 (8th Cir. 1998) (stating that “[t]he rights, procedures, and enforcement

remedies” under ADA are same as under Rehabilitation Act). Summary judgment is

appropriate if a plaintiff fails to establish any element of a prima facie case of disability

discrimination. Treanor v. MCI Telecomms. Corp., 200 F.3d 570, 574 (8th Cir. 2000).

       The parties do not dispute that Scheffler is a person with a disability; they dispute

whether Scheffler is otherwise qualified for MinnesotaCare coverage and whether he has


                                             7
been excluded from MinnesotaCare due to discrimination based upon disability. The

ADA’s “term ‘qualified individual with a disability’ means an individual with a disability

who, with or without reasonable modifications to rules, policies, or practices, . . . or the

provision of auxiliary aids and services, meets the essential eligibility requirements for

the receipt of services or the participation in programs or activities provided by a public

entity.” 42 U.S.C. § 12131(2) (2012); see also Falcone v. Univ. of Minn., 388 F.3d 656,

659 (8th Cir. 2004) (stating that “otherwise qualified [individual]” under language of

Rehabilitation Act is “one who is able to meet all of a program’s requirements in spite of

his handicap” (quotation omitted)).

       Scheffler appears to argue that a lack of “minimum essential health coverage”

should not be regarded as an “essential eligibility requirement” for MinnesotaCare

coverage. But a purpose of MinnesotaCare is to provide medical coverage to people who

do not otherwise have coverage available. See Minn. Stat. §§ 256L.02, subds. 1, 2, .07,

subds. 2, 3 (2014). The requirement that a recipient of MinnesotaCare coverage lack

“minimum essential health coverage,” see Minn. Stat. § 256L.07, subd. 3, is essential to

the fulfillment of this purpose. See Mary Jo C. v. N.Y. State & Local Ret. Sys., 707 F.3d
144, 158 (2d Cir. 2013) (stating that “essential eligibility requirements are those

requirements without which the nature of the program would be fundamentally altered”

(quotations omitted)).

       Scheffler does not meet this essential eligibility requirement of MinnesotaCare

because he is eligible for and enrolled in Medicare, which constitutes “minimum essential

health coverage.” See Minn. Stat. § 256L.07, subd. 3(b). Scheffler is disqualified from


                                             8
MinnesotaCare due to his Medicare coverage, not due to discrimination based upon

disability. Anyone who has minimum essential health coverage, whether due to disability

or otherwise, is disqualified from MinnesotaCare. Scheffler is being treated the same as

others who have minimum essential health coverage and are thus ineligible for

MinnesotaCare. Cf. DeBord v. Bd. of Educ. of Ferguson-Florissant Sch. Dist., 126 F.3d
1102, 1105 (8th Cir. 1997) (stating that school policy limiting the administration of

prescription medication to students did not discriminate based on disability because

“[t]he policy is neutral; it applies to all students regardless of disability”).

       Scheffler compares his case to Huston v. Comm’r of Emp’t & Econ. Dev., in which

we invalidated under the ADA a statutory provision disqualifying unemployed applicants

and recipients of SSDI payments from the receipt of unemployment benefits unless they

received SSDI payments while employed. 672 N.W.2d 606, 609, 611 (Minn. App. 2003),

review dismissed (Minn. May 25, 2004). The provision created an irrebuttable statutory

presumption that unemployed SSDI applicants and recipients are unable to work and

therefore are unqualified to receive unemployment benefits. Id. at 609. We determined

that “[w]ithout an opportunity to rebut that [statutory] presumption, the Minnesota law

effectively discriminates against disabled individuals who file for or receive SSDI

benefits but are also able to work.” Id. at 609–11 (noting that application for and even

receipt of SSDI payments does not necessarily mean that individual is unable to work).

We stated that an “applicant for unemployment benefits should be able to make his case”

that he is able to work. Id. at 611.




                                                9
       Scheffler suggests that his ineligibility for MinnesotaCare due to his receipt of

SSDI payments is comparable to the automatic ineligibility for unemployment benefits

due to receipt of SSDI payments that was invalidated in Huston. But the disability

discrimination at issue in Huston was the irrebuttable statutory presumption that an SSDI

recipient is unable to work. In this case, no presumption based on disability is at issue.

The statutory scheme that Scheffler challenges disqualifies anyone with minimum

essential health coverage from MinnesotaCare coverage, regardless of the reason for

entitlement to other medical coverage. We therefore conclude that the district court did

not err by granting summary judgment on the ground that Scheffler did not establish a

prima facie case of disability discrimination by showing that he has otherwise qualified

for MinnesotaCare coverage and that he was excluded from MinnesotaCare due to

discrimination based upon disability.

       A reasonable accommodation

       Even if Scheffler could establish a prima facie case of discrimination, his claim of

disability discrimination would fail because he is not requesting a reasonable

accommodation for his disability. As an affirmative defense to a claim of disability

discrimination, “a defendant may demonstrate that [a] requested accommodation would

constitute an undue burden.” Randolph, 170 F.3d at 858; see also 28 C.F.R.

§ 35.130(b)(7) (2014) (“A public entity shall make reasonable modifications in policies,

practices, or procedures when the modifications are necessary to avoid discrimination on

the basis of disability, unless the public entity can demonstrate that making the

modifications would fundamentally alter the nature of the service, program, or activity.”);


                                            10
Minn. Stat. § 363A.12, subd. 1 (stating that discrimination on the basis of disability in

providing access to a public service does not constitute an unfair discriminatory practice

if “the public service can demonstrate that providing the access would impose an undue

hardship on its operation”). “There is no precise reasonableness test, but an

accommodation is unreasonable if it either imposes undue financial or administrative

burdens, or requires a fundamental alteration in the nature of the program.” DeBord, 126
F.3d at 1106; see also Pottgen v. Mo. State High Sch. Activities Ass’n, 40 F.3d 926, 930

(8th Cir. 1994) (“Reasonable accommodations do not require an institution to lower or to

effect substantial modifications of standards to accommodate a handicapped person.”

(quotation omitted)).

       Scheffler requests “an equivalent, equitable substitute for the medical care benefits

he enjoyed” under MinnesotaCare and contends that this can be accomplished by

“placement of the state as a secondary insurer behind Medicare.” But this proposed

accommodation would fundamentally alter the nature of MinnesotaCare and impose a

financial burden by making the state responsible for the costs not covered under

Medicare. The accommodation would necessitate waiver of the essential eligibility

requirement that a recipient of MinnesotaCare coverage lack minimum essential health

coverage. See Pottgen, 40 F.3d at 930 (“Waiving an essential eligibility standard would

constitute a fundamental alteration in the nature of the . . . program.”). We conclude that

the district court did not err by granting summary judgment on the ground that the

accommodation that Scheffler requests is unreasonable and would constitute an undue

burden.


                                            11
       Discrimination based on receipt of public assistance

       Scheffler also contends that the termination of his MinnesotaCare coverage

constitutes discrimination based on the receipt of public assistance in violation of the

MHRA. Under the MHRA, “[i]t is an unfair discriminatory practice to discriminate

against any person in the access to, admission to, full utilization of or benefit from any

public service because of . . . status with regard to public assistance.” Minn. Stat.

§ 363A.12, subd. 1; see also Minn. Stat. § 363A.03, subd. 47 (2014) (defining “status

with regard to public assistance” to include “the condition of being a recipient of federal,

state, or local assistance, including medical assistance” (quotation marks omitted)).

Scheffler argues that his disqualification from medical coverage through MinnesotaCare

due to his receipt of medical coverage through Medicare is discriminatory. His argument

that he must be permitted to be enrolled simultaneously in two public programs that

provide the same type of benefit—medical coverage—lacks legal support and merit.

       Affirmed.




                                            12